      Case 6:17-cv-00424-MC   Document 50-1   Filed 12/11/18   Page 1 of 12




     Exhibit 130 at 1
MSJ Case No. 6:17-cv-00424
                                                                              COE 002492
      Case 6:17-cv-00424-MC   Document 50-1   Filed 12/11/18   Page 2 of 12




     Exhibit 130 at 2
MSJ Case No. 6:17-cv-00424
                                                                              COE 002493
      Case 6:17-cv-00424-MC   Document 50-1   Filed 12/11/18   Page 3 of 12




     Exhibit 130 at 3
MSJ Case No. 6:17-cv-00424
                                                                              COE 002494
      Case 6:17-cv-00424-MC   Document 50-1   Filed 12/11/18   Page 4 of 12




     Exhibit 130 at 4
MSJ Case No. 6:17-cv-00424
                                                                              COE 002495
      Case 6:17-cv-00424-MC   Document 50-1   Filed 12/11/18   Page 5 of 12




     Exhibit 130 at 5
MSJ Case No. 6:17-cv-00424
                                                                              COE 002505
      Case 6:17-cv-00424-MC   Document 50-1   Filed 12/11/18   Page 6 of 12




     Exhibit 130 at 6
MSJ Case No. 6:17-cv-00424
                                                                              COE 002506
      Case 6:17-cv-00424-MC   Document 50-1   Filed 12/11/18   Page 7 of 12




     Exhibit 130 at 7
MSJ Case No. 6:17-cv-00424
                                                                              COE 002507
      Case 6:17-cv-00424-MC   Document 50-1   Filed 12/11/18   Page 8 of 12




     Exhibit 130 at 8
MSJ Case No. 6:17-cv-00424
                                                                              COE 002509
      Case 6:17-cv-00424-MC   Document 50-1   Filed 12/11/18   Page 9 of 12




     Exhibit 130 at 9
MSJ Case No. 6:17-cv-00424
                                                                              COE 002512
      Case 6:17-cv-00424-MC   Document 50-1   Filed 12/11/18   Page 10 of 12




     Exhibit 130 at 10
MSJ Case No. 6:17-cv-00424
                                                                               COE 002517
      Case 6:17-cv-00424-MC   Document 50-1   Filed 12/11/18   Page 11 of 12




     Exhibit 130 at 11
MSJ Case No. 6:17-cv-00424
                                                                               COE 002518
      Case 6:17-cv-00424-MC   Document 50-1   Filed 12/11/18   Page 12 of 12




     Exhibit 130 at 12
MSJ Case No. 6:17-cv-00424
                                                                               COE 002519
